Name: 2008/121/EC: Decision of the European Central Bank of 17 December 2007 amending Decision ECB/2006/17 on the annual accounts of the European Central Bank (ECB/2007/21)
 Type: Decision
 Subject Matter: accounting;  EU institutions and European civil service;  public finance and budget policy;  national accounts
 Date Published: 2008-02-16

 16.2.2008 EN Official Journal of the European Union L 42/83 DECISION OF THE EUROPEAN CENTRAL BANK of 17 December 2007 amending Decision ECB/2006/17 on the annual accounts of the European Central Bank (ECB/2007/21) (2008/121/EC) THE GOVERNING COUNCIL OF THE EUROPEAN CENTRAL BANK, Having regard to the Statute of the European System of Central Banks and of the European Central Bank, and in particular Article 26.2 thereof, Whereas: (1) Decision ECB/2006/17 of 10 November 2006 on the annual accounts of the European Central Bank (1) (ECB) does not contain specific rules on the capitalisation of costs related to the acquisition of intangible assets. It is desirable for reasons of clarity to insert a rule specifying the current practice. (2) Article 14(2) of Guideline ECB/2007/2 of 26 April 2007 on a Trans-European Automated Real-time Gross settlement Express Transfer system (TARGET2) (2) provides that the TARGET2 system will replace the current TARGET system. The national central banks (NCBs) of Member States that have adopted the euro (hereinafter the participating Member States) will migrate to TARGET2 in accordance with the schedule specified in Article 13 of Guideline ECB/2007/2. Furthermore, certain NCBs of Member States that have not adopted the euro will connect to TARGET2 on the basis of a separate agreement with the ECB and the NCBs of participating Member States. It is therefore necessary to amend references to TARGET in Decision ECB/2006/17, HAS DECIDED AS FOLLOWS: Article 1 Amendments Decision ECB/2006/17 is amended as follows: 1. the following Article 10a is inserted: Article 10a Synthetic instruments The accounting treatment of synthetic instruments shall be in accordance with Article 9a of Guideline ECB/2006/16.; 2. Annex I to Decision ECB/2006/17 is amended in accordance with the Annex to this Decision. Article 2 Final provision This Decision shall enter into force on 1 January 2008. Done at Frankfurt am Main, 17 December 2007. The President of the ECB Jean-Claude TRICHET (1) OJ L 348, 11.12.2006, p. 38. (2) OJ L 237, 8.9.2007, p. 1. ANNEX Annex I to Decision ECB/2006/17 is amended as follows: 1. in the table headed Assets, in relation to balance sheet item 11.2 (Tangible and intangible fixed assets), the following sentence is added at the end of the column headed Valuation principle: The cost of intangible assets includes the price for the acquisition of the intangible asset. Other direct or indirect costs are to be expensed.; 2. the word TARGET is replaced by the words TARGET/TARGET2 in the following provisions: (a) in the table headed Assets, in relation to balance sheet item 9.3; and (b) in the table headed Liabilities, in relation to balance sheet items 6 and 10.2.